UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6843


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GORDON BENJAMIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:18-cr-01102-RMG-6)


Submitted: December 21, 2021                                Decided: December 22, 2021


Before KING and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Gordon Benjamin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gordon Benjamin appeals the district court’s order denying his motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the

record on appeal and conclude that the district court did not abuse its discretion in denying

Benjamin’s motion. See United States v. Kibble, 992 F.3d 326, 329 (2021) (stating

standard of review), cert. denied, 142 S. Ct. 383 (2021). Accordingly, we affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2